SUMMARY ORDER
There are two issues currently before us: (1) Appellant’s motion in this Court for a stay prohibiting Appellees from removing her grandchildren from New York, and a mandatory injunction compelling Appel-*131lees to return her grandchildren to her custody; and (2) the merits of Appellant’s appeal from the District Court’s order denying similar injunctive relief. We assume the parties’ familiarity with the facts of the case, its procedural history, and the scope of the issues on appeal.
As to the first issue — Appellant’s motion in this Court — upon due consideration, it is hereby ORDERED that the motion is DENIED because Appellant has not demonstrated “a substantial possibility, although less than a likelihood, of success” on appeal. LaRouche v. Kezer, 20 F.3d 68, 72 (2d Cir.1994) (internal quotation marks omitted); see Hirschfeld v. Bd. of Elections, 984 F.2d 35, 39 (2d Cir.1993); see also Younger v. Harris, 401 U.S. 37, 43-44, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971).
As to the second issue — Appellant’s appeal of the District Court’s denial of in-junctive relief — we find that the District Court’s reasoning was sound. Given that Appellant’s case is currently pending before state tribunals, the abstention doctrine made it unlikely that she would prevail on the merits, see Younger, 401 U.S. at 43-44, 91 S.Ct. 746. Hence she is not entitled to a preliminary injunction, see D.D. ex rel. V.D. v. N.Y. City Bd. of Educ., 465 F.3d 503, 510 (2d Cir.2006). Accordingly, the decision of the District Court is AFFIRMED.